Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to applicant argues on pages 7-9 Hsu in view of Hsiang fails to disclose “… first determining determines based on the partition indicator obtained from the bit 
stream that the current block is not to be split…” [See applicant's argument: pages 7-9]; while the applicant points are understood the examiner respectfully disagrees. As Examiner cited in previous office action, pages, 2-3. Hsiang discloses the in-bounds CU is a CU entirely inside boundaries of the current picture and the out-of-bounds CU is a CU not entirely inside the current picture boundaries. If the current CU is an in-bounds CU, the encoding or decoding system determines whether the current CU is further split into multiple child CUs, and the current CU is partitioned by a splitting type selected from a first set of splitting if the current CU is further split. The first set of splitting types corresponds to the splitting types allowed in the recursive partitioning structure. Each child CU split from the current CU is determined whether it is further split, and the child CU is split, if the result is affirmative. When the current CU is not further split checks whether the current CU is a last CU in the current CTU. If the current CU is an out-of-bounds CU, the current CU is partitioned by a splitting type selected from a second set of splitting types [See paragraphs 44-57].
Regarding dependent claims, in response to applicant's arguments, the examiner
recognizes that obviousness may be established by combining or modifying the
teachings of the prior art to produce the claimed invention where there is some teaching,
suggestion, or motivation to do so found either in the references themselves or in the
knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Hsu in combination with Hsiang meet all rejected limitations of the instant application.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re
Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

/TSION B OWENS/Primary Examiner, Art Unit 2487